UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52848 PALMDALE EXECUTIVE HOMES, CORP. (Exact name of small business issuer as specified in its charter) Nevada 26-1125521 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6767 W. Tropicana Ave., Suite 207, Las Vegas, NV 89103 (Address of principal executive offices) 09 574 2687327 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date3,411,000 common shares issued and outstanding as of November 16, 2011 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) BALANCE SHEETS SEPTEMBER 30 DECEMBER 31, (Unaudited) ASSETS Current Assets $
